DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 10/25/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2007/0217746 by Schempp et al. in view of U.S. PGPub 2005/0286901 by Sasser et al.
directly into the connector housing, Fig. 6); a first optical fiber (fiber section 72) having a first end received within the non-connector end of the optical fiber alignment structure and a second end optically connected to the electro-optical converter 102; and a second optical fiber (fiber section 74) having a first end received within the non-connector end of the optical fiber alignment structure and a second end optically connected to the electro-optical converter 104.
Schempp does not specify the connector having a receiver component including an optical-to-electrical converter electrically connected to the electrical interface; a transmit component including an electrical-to-optical converter electrically connected to the electrical interface; respectively connected to the first and second optical fibers. However, Schempp states that the connector has electro-optical converter or transceiver ([0054]).  Sasser also teaches a modular optical device used in SFF, SFP and XFP optical transceiver comprising an electrical interface (lead frame 107) and an optical interface (lens block 103), an optical fiber alignment structure (two lens pins 106, 108 having cylindrical cavities 136, 138 equipped with fiber stop disks 116, 118), wherein a fiber end of an LC or MU optical fiber is received 
Regarding claim 25, Sasser suggests using an SFP optical transceiver module, since it complies with common manufacturing standards and is best suited for external connections to a computer system. (Sasser, [0010])
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Schempp and Sasser as applied to claim 24 above, and further in view of U.S. PGPub 2009/0191738 by Kadar-Kallen et al.  Schempp and Sasser suggest the SFP transceiver module for interfacing LC/MU connector but not specify details of the LC/MU connector.  Kadar-Kallen teaches a connector body 100 for facilitating connection and disconnection a plug 114 (FIG. 2) to a receiving module 202 (FIG. 4) of an electrical device 107, wherein the plug 114 may be a duplex LC connector and the receiving module 202 may be a SFP transceiver, wherein the connector body including a front end (facing/closest to the receiving module 202); two connector optical fibers having ferrule-less free end portions (as disclosed in and in order to interface with Sasser’s invention) at the front end of the connector body, the free end portions having end faces accessible at the front end of the connector body (exposed and accessible when not inserted into the receiving module 202, Fig. 4).  It would have been obvious to one having ordinary skill in the art to interface a duplex connector, such as the LC duplex connector suggested in Kadar-Kallen, with SFP transceiver module suggested by Sasser, since such arrangement is commonly known in the art .
Claims 40, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Schempp and Sasser and Kadar-Kallen as applied to claim 39 above, and further in view of GB2359900A patent publication.  Schempp and Sasser and Kadar-Kallen suggest the small-form factor transceiver system but do not specify  the claimed center-to-center spacing between the fibers.  The ‘900 publication discloses that small-form fiber optic modules, such as transceivers, for coupling optical fibers 10 and 12 to a pair of solid state device packages 14 and 16 of the transceivers, wherein optical  fibers are embedded within a duplex connector 18, and wherein, for a standardized MTRJ fiber pair, the center-to-center distance of the two fibers is 0.75 mm.  The center-to-center distance is therefore a result-effective variable depending on the type of standardized connectors the SFP transceiver is interfacing with and thus it would have been obvious for a person of ordinary skill in the art to determine a proper center-to-center spacing, such as that stated by the ‘900 publication, as required by the intended application of the connector.
Allowable Subject Matter
Claims 38, 47, 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 49-53 are allowed.  Relevant prior art fails to teach or suggest a different, varying or adjustable center-to-center spacing between the two connector optical fibers in the manner claimed, when considered in view of the rest of the limitations of the claims.
Claims 42-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 54-56 are allowed.  Relevant prior art fails to teach or suggest using a protective dust cap for the two connector optical fibers, wherein the dust cap including a vent and a 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP6614964 discloses an optical transceiver apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883